



Exhibit 10.21


        


[Date]


Dear:
The purpose of this letter is to confirm that your employment with Progress
Software Corporation (the “Company”) will terminate on [__________] (the
“Termination Date”).
1.
Employment Termination Benefits

Upon the Termination Date, you will be entitled to the following, subject to the
terms and conditions of this letter:
(a)
Salary: The Company will issue a payment to you on the Termination Date equal to
the total amount of your outstanding wages accrued through such date, less
applicable deductions and withholdings, in accordance with the Company’s regular
payroll practices.

(b)
Medical and Dental Benefits: Immediately following the Termination Date, you
will have the right to continue your medical and dental coverage by electing
COBRA in accordance with and subject to the provisions set forth in the enclosed
Benefits Information Attachment. A separate package detailing COBRA will be
mailed to your home shortly after your Termination Date. Your eligibility for
COBRA is not contingent on your satisfaction or compliance with the conditions
set forth below. It is important to highlight that, as described in the attached
Benefits Information Attachment, you must complete the COBRA application you
will receive from Aetna to continue your medical and dental coverage beyond your
Termination Date.

(c)
Outplacement. You will be entitled to seek outplacement services, at the
Company’s expense, from CareerArc.

(d)
Expense Reimbursement: The Company will reimburse you for all actual reasonable
and customary business expenses incurred by you (in the furtherance of Company
business) on or prior to the Termination Date in accordance with the Company's
regular expense reimbursement policies. In order to qualify for reimbursement,
reimbursement requests for all such expenses must be submitted by [30 days after
Termination Date].

(e)
Other Benefits: Except as otherwise expressly stated in this letter or the
enclosed Benefits Information Attachment, all of your benefits as an employee of
the Company will terminate as of the Termination Date. You will be provided with
more detailed information concerning your conversion options with respect to
certain benefits under separate cover.

2.
Severance Benefits

In addition to the benefits provided in Paragraph 2 of this letter, provided
that you execute the Separation Agreement and Release in the form attached
hereto as Exhibit A (the “SAR”), and return it to me within five (5) business
days of the Termination Date, then, in consideration for such execution and the
rights and obligations included in the SAR, the Company will provide the
following additional payments and benefits:
(a)
Salary Continuation. For a period of twelve (12) months after the Termination
Date (the “Severance Period”), the Company will continue to pay you at the rate
of pay equivalent to your annual Target Compensation (which shall mean
$[_________]) in accordance with the Company’s normal payroll practices and
procedures and subject to all applicable deductions and withholdings






--------------------------------------------------------------------------------





even if you obtain a position as an employee or consultant and/or commence
working as an employee or consultant during the Severance Period. Such payment
shall commence on the first payroll date after the Termination Date. Solely for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), each installment payment is considered a separate payment. No service
will be required of you during the Salary Continuation Period. No vacation or
floating holidays will accrue during the Salary Continuation Period.
(b)
Medical and Dental Benefits. If you elect COBRA coverage (as explained in the
Benefits Information Attachment), the Company will pay the COBRA premiums (less
the amount you would have otherwise been required to contribute for your health
benefits if you had continued on the Company’s medical and dental plans with
your current coverage elections) until the earlier of (i) twelve months after
the Termination Date, or (ii) the date when you become eligible for
substantially equivalent health insurance coverage in connection with new
employment. Although your eligibility for COBRA (as described in the Benefits
Information Attachment) is not contingent on your execution of the SAR, the
Company’s obligation to pay the COBRA premiums in accordance with this paragraph
is contingent upon your execution of the SAR.

(c)
FY Bonus. You will remain eligible to receive a pro-rata portion (based on the
number of days employed with the Company during FY) of your bonus for the fiscal
year ended November 30, ____ pursuant to the Company’s Corporate Bonus Plan (the
“Bonus Program”), such payment, if any, to be made at the attainment level
applicable to other members of the Chief Executive Officer Staff otherwise in
accordance with the terms of, and at the time provided in, the Bonus Program.

(d)
Company Equity. All restricted stock units and stock options held by you which
were granted prior to the Termination Date under the Company’s stock option
plans which would otherwise become fully vested, nonforfeitable and not subject
to any restrictions during the one year period following the Termination Date
shall instead become fully vested, nonforfeitable and not subject to any
restrictions as of the Termination Date. For the avoidance of doubt, the
attached Personnel Grant Status Report lists all RSUs and stock options that
were vested by the passage of time through the Termination Date plus those that
will be accelerated and vested by operation of this subparagraph. No other RSUs,
stock options and Performance Share Units, including without limitation, PSUs
issued to you relating to FY performance or under the Company’s Long Term
Incentive Plan, shall vest or be accelerated as a result of this subparagraph.
Unvested RSUs and stock options that do not vest as a result of this
subparagraph and PSUs, including those PSUs relating to FY performance and under
the Company’s Long Term Incentive Plan, will be cancelled on the Termination
Date. Vested options must be exercised within ninety (90) days of the Separation
Date; provided, that if you are subject to a trading blackout during such 90
days then you may exercise your vested options until the later of (i) the
expiration of such 90 days, or (ii) ten (10) days after the end of the blackout
period, whenever occurring, even if such blackout period continues beyond the
ninety (90) day period; provided, that, in no event shall any vested option
extend beyond the expiration date of such option. Vested but unexercised options
will be cancelled on the date that is ninety (90) days following the Termination
Date, except as provided in the prior sentence.

Nothing in this letter will serve to amend or modify the terms of your Employee
Proprietary Information and Confidentiality Agreement.


Except as otherwise expressly stated in this letter or in the SAR, this
document, together with its enclosures, supersedes and replaces any prior
understandings or agreements, whether oral, written or implied between you and
the Company regarding the matters described in this letter. It also represents
the





--------------------------------------------------------------------------------





entire consideration being offered to you in connection with the cessation of
your employment with the Company.


The terms set forth in this letter, the SAR and the enclosed Benefits
Information Attachment, to the extent applicable, represent the entire
consideration being offered to you in connection with the termination of your
employment with the Company.
Please acknowledge your acceptance of these terms by signing in the space below.


Sincerely,






ACKNOWLEDGED AND AGREED TO:


                                            
Date





